UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009, or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value 8,295,238 Title of Class Number of Shares Outstanding as of May 14, 2009 Class C Common Stock, $.20 par value 8,803,257 Title of Class Number of Shares Outstanding as of May 14, 2009 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company). SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED MARCH 31, 2009 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page No. Condensed Consolidated Balance Sheets March 31, 2009 and December 31, 2008 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the ThreeMonths Ended March 31, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION Other Information 28-35 Signature Page 36 Certifications 37-40 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets March 31, 2009 December 31, 2008 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 121,561,659 $ 125,346,194 Fixed maturity securities, available for sale, at estimated fair value 1,203,796 1,236,562 Equity securities, available for sale, at estimated fair value 4,546,962 4,617,675 Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $5,561,421 and $4,780,467 for 2009 and 2008, respectively. 123,990,134 124,592,678 Real estate, net of accumulated depreciation 28,777,627 22,417,639 Policy, student and other loans net, of allowances for doubtful accounts 16,854,728 18,493,751 Short-term investments 7,424,101 5,282,986 Accrued investment income 2,336,275 2,245,201 Total investments 306,695,282 304,232,686 Cash and cash equivalents 20,153,536 19,914,110 Mortgage loans sold to investors 33,126,420 19,885,994 Receivables, net 10,550,080 13,135,080 Restricted assets of cemeteries and mortuaries 2,229,916 4,077,076 Cemetery perpetual care trust investments 1,818,037 1,840,119 Receivable from reinsurers 5,817,949 5,823,379 Cemetery land and improvements 10,618,122 10,626,296 Deferred policy and pre-need contract acquisition costs 32,503,856 32,424,512 Property and equipment, net 13,688,823 14,049,232 Value of business acquired 11,240,797 11,377,276 Goodwill 1,075,039 1,075,039 Other 4,443,770 3,343,726 Total Assets $ 453,961,627 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) March 31, 2009 December 31, 2008 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ 328,604,810 $ 325,668,454 Unearned premium reserve 4,826,354 4,863,919 Bank loans payable 7,799,388 6,138,202 Notes and contracts payable 433,676 501,778 Deferred pre-need cemetery and mortuary contract revenues 13,399,723 13,467,132 Cemetery perpetual care obligation 2,672,554 2,647,984 Accounts payable 1,973,937 1,941,777 Other liabilities and accrued expenses 18,017,604 17,688,756 Income taxes 17,429,347 14,974,244 Total liabilities 395,157,393 387,892,246 Stockholders' Equity Common Stock: Class A: common stock $2.00 par value; 20,000,000 shares authorized; issued and outstanding 8,284,389 shares in 2009 and 8,284,109 shares in 2008 16,568,778 16,568,218 Class B: non-voting common stock$1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock $0.20 par value; 15,000,000 shares authorized; issued 8,911,746 shares in 2009 and 8,912,315 in 2008 1,782,349 1,782,463 Additional paid-in capital 18,146,855 17,985,848 Accumulated other comprehensive income and other items, net of taxes 1,746,672 417,101 Retained earnings 24,255,874 21,023,179 Treasury stock at cost; 1,525,163 Class A shares in 2009 and 1,598,568 Class A shares in 2008 (3,696,294 ) (3,864,530 ) Total stockholders' equity 58,804,234 53,912,279 Total Liabilities and Stockholders' Equity $ 453,961,627 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 Revenues: Insurance premiums and other considerations $ 9,783,718 $ 8,735,598 Net investment income 6,048,002 7,204,250 Net mortuary and cemetery sales 2,970,996 3,589,995 Realized gains on investments and other assets 66,046 22,917 Mortgage fee income 40,254,194 33,489,290 Other 369,141 179,450 Total revenues 59,492,097 53,221,500 Benefits and expenses: Death benefits 4,532,225 4,796,863 Surrenders and other policy benefits 515,005 621,271 Increase in future policy benefits 3,781,252 3,076,857 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,985,305 1,148,371 Selling general and administrative expenses: Commissions 20,667,813 22,736,386 Salaries 6,885,817 6,265,829 Provision for loan losses 6,165,518 2,151,957 Other 8,312,179 7,610,733 Interest expense 1,100,127 2,191,485 Cost of goods and services sold-mortuaries and cemeteries 606,953 676,813 Total benefits and expenses 54,552,194 51,276,565 Earning before income taxes 4,939,903 1,944,935 Income tax expense (1,706,893 ) (569,479 ) Net earnings $ 3,233,010 $ 1,375,456 Net earnings per Class A Equivalent common share (1) $ 0.42 $ 0.17 Net earnings per Class A Equivalent common share-assuming dilution (1) $ 0.42 $ 0.17 Weighted-average Class A equivalent common share outstanding (1) 7,613,587 8,073,293 Weighted-average Class A equivalent common shares outstanding assuming-dilution (1) 7,613,587 8,168,917 (1) Earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends. The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis. Net earnings per common share represent net earnings per equivalent Class A common share.
